COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §                 No. 08-14-00137-CR
IN RE: GARY EUGENE SIMS,
                                                §           AN ORIGINAL PROCEEDING
                       Relator.
                                                §            ON PETITION FOR WRIT OF

                                                §                    MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Judge of the 282nd District Court of Dallas County, Texas, and concludes

that Relator’s petition for writ of mandamus should be dismissed for lack of jurisdiction. We

therefore dismiss the petition for writ of mandamus for lack of jurisdiction, in accordance with

the opinion of this Court.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.